Order entered October 8, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01375-CR
                                      No. 05-18-01376-CR

                        CLEVELAND ELIJAH POWELL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F12-24262-U & F16-54139-U

                                           ORDER
       We REINSTATE these appeals.

       By order dated July 22, 2019, we abated for a hearing to determine why appellant’s brief

has not been filed. On September 27, 2019, a supplemental reporter’s record was filed of the trial

court’s September 13, 2019 hearing. Although appellant was not present at the hearing, appellate

counsel Daniel Oliphant and a representative of the State were present. According to Mr.

Oliphant, he was retained by appellant to represent him but appellant has failed to fulfill his

terms of the contract. Mr. Oliphant stated he had notified both appellant and his family by letter

but had not received any response to his letters. He then asked the trial court to allow him to

withdraw. The trial court granted the request to withdraw.
        In light of the trial court’s ruling, we DIRECT the Clerk of the Court to remove Daniel

Oliphant as counsel for appellant in these appeals.

        We ORDER the trial court to conduct a hearing to determine whether appellant is

entitled to court-appointed counsel in these appeals. If the trial court finds that appellant is

entitled to court-appointed counsel, we ORDER the trial court to appoint an attorney to

represent appellant in the appeals. If the trial court finds that appellant is not entitled to court-

appointed counsel, the trial court shall determine whether appellant will retain counsel to

represent him in the appeals and, if so, the name, State Bar number, and contact information for

retained counsel.

        We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within TWENTY DAYS of the date

of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; to John Daniel Oliphant; to Cleveland Elijah

Powell, TDCJ#02225391, Boyd Unit, 200 Spur 113, Teague, TX 75860-2007; and to the Dallas

County District Attorney’s Office.

        These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated twenty days from the date of this order or when the findings are

received, whichever is earlier.




                                                      /s/     CORY L. CARLYLE
                                                              JUSTICE